— Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered February 7, 1990, convicting her of criminal possession of a controlled substance in the fifth degree, upon her plea of guilty, and sentencing her to an indeterminate term of two to four years imprisonment and $40 in restitution.
Ordered that the judgment is modified, on the law, by deleting therefrom the provision which directed the defendant to pay $40 in restitution; as so modified, the judgment is affirmed.
At the time the sentence was imposed, the court lacked authority to direct the defendant to make restitution of the $40 in unrecovered "buy” money expended during the undercover drug sale that resulted in the defendant’s arrest (see, People v Rowe, 75 NY2d 948; People v Williams, 171 AD2d 713). Since this restitution was unauthorized under Penal Law § 60.27, that provision of the sentence must be vacated, even though the defendant agreed to it as part of the plea bargain (see, People v Simmons, 171 AD2d 822). We note that Penal Law § 60.27 was amended effective November 1, 1991, to authorize restitution to law enforcement agencies for unrecovered funds used in the purchase of drugs as part of investigations leading to convictions (see, Penal Law § 60.27 [9]).
We find that, based on the record before us, the contention of ineffective assistance of counsel raised by the defendant in her supplemental pro se brief is without merit (see, People v Baldi, 54 NY2d 137). Mangano, P. J., Sullivan, O’Brien and Ritter, JJ., concur.